Citation Nr: 0004153	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-23 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, on a direct basis or as secondary to service-
connected asbestosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for a disorder of the pancreas.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for Peyronie's disease.

4.  Entitlement to an increased rating for asbestosis, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

6.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 70 percent 
disabling.



7.  Entitlement to an increased rating for residuals of 
adenocarcinoma of the rectum, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
October 1955.

By rating action of November 1991, the RO denied secondary 
service connection for, among other things, sexual organ 
complication (characterized as Peyronie's disease).  The 
veteran appealed and the denial of secondary service 
connection for Peyronie's disease was upheld in a final 
decision by the Board of Veterans' Appeals (Board) in October 
1992.

This case now comes before the Board on appeal from a March 
1993 rating decision in which the RO denied service 
connection for prostate problems (on a direct basis and as 
secondary to service-connected asbestosis) and colon polyps, 
found that new 


and material evidence had not been submitted to reopen claims 
of entitlement to secondary service connection for Peyronie's 
disease and an unspecified disorder of the pancreas, and 
denied entitlement to increased ratings for asbestosis, a 
generalized anxiety disorder and hemorrhoids.  In his April 
1994 substantive appeal to the Board (VA Form 9), the veteran 
withdrew his appeal on the issue of entitlement to service 
connection for colon polyps.  The veteran was afforded a 
hearing at the RO on the remaining issues in April 1994.  By 
rating decision of October 1995, the RO denied entitlement to 
a TDIU.  The veteran filed a timely notice of disagreement 
(NOD) to the October 1995 rating decision; a statement of the 
case was issued and a VA Form 9 was submitted on the issue of 
entitlement to a TDIU.  Thereafter, by decision of June 1997, 
the Board remanded all issues on appeal for evidentiary 
development.

By rating decision of October 1997, the RO granted an 
increased 70 percent disability rating for the veteran's 
generalized anxiety disorder, an increased 20 percent rating 
for residuals of rectal cancer, and a TDIU, effective October 
21, 1992.  The case has now been returned to the Board for 
further appellate consideration.

The issues of entitlement to increased ratings for a 
generalized anxiety disorder, residuals of cancer of the 
rectum, and hemorrhoids, and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to secondary service connection for a disorder of the 
pancreas will be addressed in the REMAND following the 
decision below.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that any prostate disorder is attributable to the veteran's 
military service or to the veteran's service-connected 
asbestosis.



2.  By decision of October 1992, the Board denied secondary 
service connection for Peyronie's disease.

3.  Evidence received since the October 1992 Board decision 
is essentially cumulative of that previously of record and is 
not so significant that it must be considered to evaluate the 
merits of the veteran's claim of entitlement to secondary 
service connection for Peyronie's disease.

4.  Prior to October 7, 1996, the service-connected 
asbestosis is not shown to have resulted in severe disability 
manifested by extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.

5.  After October 7, 1996, the service-connected asbestosis 
is not shown to be manifested by forced vital capacity of 50 
to 64 percent of the predicted level for the veteran's age 
group; or, diffusion capacity of the lung for carbon monoxide 
by the single breath method of 40 to 50 percent of the 
predicted level for the veteran's age group; or; maximum 
exercise capacity of 15 to 20 ml/kg/min of oxygen consumption 
with cardiorespiratory limitation.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for a prostate disorder on a direct basis, 
or as secondary to service-connected asbestosis.  38 U.S.C.A. 
§§ 1110, 5107 (a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

2.  New and material evidence to reopen a claim of 
entitlement to secondary service connection for Peyronie's 
disease has not been presented.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).



3.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected asbestosis have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.97 including Diagnostic Code 6802 (1995), 
4.97 including Diagnostic Code 6833 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is a continuity of symptomatology after service.  38 
C.F.R. § 3.303(b) (1999).  In other words, a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  Service connection may also be granted for 
disability which is proximately due to or the result of 
already service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1999).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
a prostate disorder, either on a direct basis or as secondary 
to service-connected asbestosis.  A well-grounded claim is 
one which is plausible.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If the veteran has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  Id.  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Id.  Generally, in 
order for a claim of service connection to be well-
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Additionally, evidence showing 
that there has been aggravation of a non-service-connected 
disorder proximately due to a service-connected disability 
may also provide a basis for concluding that the claim is 
well grounded.  See Allen v. Brown, 7 Vet.App. 439, 448 
(1995)(en banc).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of service connection for a 
prostate disorder, either on a direct basis or as secondary 
to service-connected asbestosis, is not well grounded.  The 
veteran's service medical records are negative for any 
complaints, treatment or diagnosis related to the prostate.  
The records do show a single episode of treatment for acute 
urethritis; separation examination showed no genitourinary 
tract disorders.

At the time of his April 1994 hearing before the RO, the 
veteran testified that he was first informed of a prostate 
disorder, enlargement, in 1990 and admitted that the doctor 
did not link this finding to any other disability.  He 
conceded that he was under no medical treatment for prostate 
problems.

A VA hospital summary for the period from July 31, 1996, 
through August 8, 1996, noted a diagnosis of benign prostatic 
hypertrophy (BPH).  The veteran did not receive any treatment 
for that condition and there is no other evidence in the 
claims folder related to treatment of BPH or any chronic 
disorder of the prostate.  

In summary, the claims folder contains evidence of a 
diagnosis of BPH.  However, the veteran has not presented 
medical nexus evidence that links any current disorder of the 
prostate to military service or to continued symptoms since 
service.  Additionally, no medical evidence has been 
presented to link any such disability to the service-
connected asbestosis.  Consequently, the Board concludes that 
the third prong of Caluza which requires nexus evidence is 
not met.  The claim is not well grounded and the appeal on 
this issue is denied.


New and Material Evidence to Reopen a Claim of Entitlement to
Secondary Service Connection for Peyronie's Disease

As noted above, the Board denied secondary service connection 
for Peyronie's disease in October 1992.  Within a week of 
that decision, the veteran, among other things, attempted to 
reopen his claim of entitlement to service connection for 
Peyronie's disease.  At the time of the October 1992 Board 
decision, the Board concluded that there was no evidence of 
record demonstrating a clear diagnosis of Peyronie's disease 
or manifestations thereof.

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the new Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well-
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well-grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

Although the RO in this case cited the overruled portion of 
the Colvin test in the July 1996 SSOC, it did not rely on 
this test in determining that new and material evidence had 
not been submitted to reopen the veteran's claim.  
Accordingly, the citing of this test is considered to be 
harmless error and no remand is required.

The evidence submitted since the October 1992 Board decision 
pertains to conditions other than Peyronie's disease.  As was 
the case at the time of the October 1992 Board denial, the 
claims folder does not contain evidence of a confirmed 
diagnosis of Peyronie's disease or sexual complication 
related thereto.  Insofar as the evidence is cumulative of 
evidence previously of record and considered by the RO, and 
there is still no diagnosis of Peyronie's disease of record, 
the evidence submitted by the veteran is neither new nor 
material.  The veteran testified at his April 1994 RO hearing 
that the VA doubted he had Peyronie's disease.  The veteran's 
testimony at the hearing to the effect that he had some type 
of sexual complications related to Peyronie's disease is not 
material because he is not competent to make such a 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Hickson v. West, 11 Vet. App. 374 (1998) (lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim).  Against this 
background, new and material evidence has not been submitted 
to reopen a claim of entitlement to service connection for 
Peyronie's disease and the appeal on this issue is denied.


Increased Rating

The Board finds that the veteran's claim for increased 
compensation benefits for the service-connected asbestosis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
disability funding is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable to assertions 
and issues raised in the record have been considered, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In addition, it is clear that all necessary development has 
been accomplished by the VA and that the case is ready for 
appellate review.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The criteria for evaluating asbestosis were changed, 
effective October 7, 1996.  The Court has held that where the 
law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  Thus, the Board must evaluate the service-
connected respiratory disorder under both the old and new 
criteria.

Under the old criteria, when asbestosis resulted in moderate 
disability with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
test,  a 30 percent evaluation will be assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6802.  When asbestosis resulted in 
severe disability with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health, a 60 percent evaluation will be assigned.  Id.  A 
100 percent rating is assigned when asbestosis results in 
pronounced disability with extent of lesions comparable to 
far advanced pulmonary tuberculosis or pulmonary function 
tests confirming a markedly severe degree of ventilatory 
deficit; with dyspnea at rest and other evidence of severe 
impairment of bodily vigor producing total incapacity.  Id.

Under the new criteria, when asbestosis is manifested by FVC 
is 65 to 74 percent of predicted; or, DLCO (SB) is 56 to 65 
percent of predicted, a 30 percent evaluation is assigned.  
38 C.F.R. § 4.97, Diagnostic Code 6833 (1999).  With FVC of 
50 to 64 percent of predicted, or diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) of 40-50 percent of predicted; or; maximum exercise 
capacity of 15 to 20 ml/kg/min of oxygen consumption with 
cardiorespiratory limitation, a 60 percent evaluation is 
assigned.  Id.  A 100 percent evaluation is warranted when 
FVC is less than 50 percent of predicted or; DLCO (SB) is 
less than 40 percent of predicted, or; maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  Id.

Following a review of the claims folder, the Board is of the 
opinion that the evidence of record does not support the 
veteran's position that he is entitled to an increased 
evaluation for asbestosis.  Subsequent to the June 1997 Board 
remand, the veteran was seen for a VA respiratory examination 
in August 1997.  The veteran reported a history of asbestos 
exposure in service in 1955 while placing gaskets on a ship.  
He also indicated a history of smoking 1/2 pack of cigarettes 
daily since 1981.  The veteran indicated that he was only 
able to walk 120 feet before feeling short of breath.  The VA 
examiner noted that a January 1997 chest x-ray showed 
fibrosis of the lung fields and a positive pleural plaque on 
the right hemidiaphragm area.  Pulmonary function testing in 
February 1996 were positive for some evidence of dysfunction 
with FEV-1 of 81.1 and FVC of 95, total lung capacity of 88 
percent, and volume capacity of 2.76 (95%).  The diagnostic 
impression included probable asbestosis, mild, by pulmonary 
function test.

A subsequent addendum to the report of VA examination 
commented that a January 1997 chest x-ray showed fibrosis of 
the veteran's lower lung fields as well as pleural plaqueing 
of his right hemi-diaphragm consistent with asbestosis.  The 
February 1996 pulmonary function tests were indicated to be 
consistent with small airways dysfunction.  The diagnostic 
impression on the addendum included pulmonary fibrosis 
secondary to probable asbestos exposure, and essentially 
normal pulmonary function test with the exception of small 
airway dysfunction being defined (emphasis added).

A third addendum to the report of examination, dated in 
November 1997, indicated that the veteran had undergone 
additional pulmonary function testing on August 15, 1997.  
The results of that testing were reported as follows: FVC of 
3.65 (89% of predicted), FEV-1 of 2.46 (76% of predicted and 
forced expiratory flow rate (FEF) of 25 to 75% and 75 to 85% 
were 48% and 34% of the predicted amount, respectively.  The 
lung volumes were normal.  The examiner indicated that the 
results of the pulmonary function tests corresponded with 
early small airway disease.

Additional medical records were received from the Social 
Security Administration in December 1997.  Appellate review 
of these medical records documents a history of treatment for 
mild pulmonary asbestosis and mild bronchitis.  He reported 
problems with shortness of breath and fatigue due to his 
respiratory problems.  Special medical examination in April 
1985 resulted in a diagnosis of minimal asbestosis.  
Pulmonary function testing at that time showed mild 
obstructive ventilatory defect.

Using the old criteria, the Board notes that the evidence 
shows that the veteran has complained of shortness of breath 
(dyspnea) after walking less than 200 feet.  The evidence 
does not establish that the veteran experiences severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  In addition, the referenced January 
1997 chest x-ray showed some fibrosis of the lungs, but this 
was not reported to be extensive.  Further, the pulmonary 
function tests do not confirm a severe ventilatory defect.  
The evidence repeatedly references diagnoses of only mild 
asbestosis and pulmonary disease.  Against this background, a 
rating in excess of 30 percent under the old criteria is not 
warranted.

When applying the new criteria to the evidence, a rating in 
excess of 30 percent is still not warranted.  The August 1997 
pulmonary function test were interpreted to show that the 
veteran's FVC was 89.9 percent.  This is better than the 50 
to 64 percent of the predicted level for the veteran's age 
group needed for a rating in excess of 30 percent.  As such, 
the new schedular criteria for an increased rating have not 
been met and the appeal on this issue is denied.


ORDER

1.  Service connection for a prostate disorder, either on a 
direct basis or as secondary to service-connected asbestosis, 
is denied.

2.  New and material evidence to reopen a claim of 
entitlement to secondary service connection for Peyronie's 
disease not having been submitted, the appeal is denied.

3.  An increased rating for asbestosis is denied.


REMAND

New and Material Evidence to Reopen a Claim of Entitlement to
Secondary Service Connection for a Disorder of the Pancreas

By rating decision of February 1992, the RO denied service 
connection for an unspecified disorder of the pancreas 
secondary to service-connected asbestosis.  The denial was 
based on a finding that the veteran had not presented 
evidence of a diagnosis of any chronic disorder of the 
pancreas.  The veteran was notified of the denial in a March 
1992 letter.  In October 1992 (within one year of the 
February 1992 rating decision), the veteran submitted a 
statement to the RO stating, in pertinent part, "I 
respectfully request my service connected claim be reopened, 
and amended, for the following conditions....(5) Pancreas 
condition as being caused by asbestos.

Despite the fact that the one year period had not yet expired 
for purposes of appealing the denial of service connection 
for a disorder of the pancreas, the RO construed the 
veteran's October 1992 statement as an attempt to reopen.  A 
subsequent March 1993 rating decision identified the issue 
involving the veteran's pancreas as whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a disorder of the pancreas.

At the time of the February 1992 rating decision, the 
regulations defined a notice of disagreement as a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (1992).

Based on the foregoing, the Board finds it appropriate for 
the RO to consider whether the October 1992 statement from 
the veteran constituted a valid NOD to the February 1992 
rating decision which denied secondary service connection for 
a disorder of the pancreas.  If the October 1992 statement is 
found to represent a valid NOD, there would be no final 
decision for purposes of new and material evidence, and the 
RO must issue a statement of the case (SOC) on the issue of 
entitlement to secondary service connection for a disorder of 
the pancreas.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

If the October 1992 statement is determined not to be a valid 
NOD, the RO must re-adjudicate the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to secondary service connection for a disorder of 
the pancreas based only on a consideration of 38 C.F.R. 
§ 3.156 and the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In this regard, the Board notes that the following evidence 
has been associated with the claims folder since the February 
1992 rating decision: a radiology report dated in September 
1985 which revealed multiple large pancreatic calcifications, 
noted to be consistent with chronic pancreatitis; the 
veteran's April 1994 hearing testimony to the effect that he 
did not receive notice of the February 1992 denial of 
secondary service connection for a disorder of the pancreas; 
a report of VA examination in September 1995 noting history 
of calcification of the pancreas indicated to be related to 
veteran's previous alcohol use.


Increased Ratings

Hemorrhoids

When external or internal hemorrhoids are mild or moderate, a 
noncompensable disability evaluation is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1999).  When hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, they are evaluated 
as 10 percent disabling.  Id.  When hemorrhoids are 
manifested by persistent bleeding and with secondary anemia, 
or with fissures, a 20 percent rating is warranted.  Id.

On VA examination in July 1997, the veteran reported a 
history of hemorrhoids first diagnosed in service in 1955.  
He indicated that he had occasional bleeding per the rectum, 
primarily after a bowel movement.  He complained of itching 
and occasional pain in the rectum.  The veteran indicated 
that he experiences soiling of his underclothes.  He has 
frequent bowel movements (between 5 and 10 per day) which are 
loose and watery.  This change in his bowel movements was 
noted to have started in 1993 following surgery for colon 
cancer.  The veteran denied incontinence but reported having 
some difficulty initiating a bowel movement.  He denied 
dehydration and malnutrition, but reported having been told 
that his blood was "too thick."  On examination, the 
veteran was noted to have external hemorrhoids.  An endoscopy 
was performed and revealed moderate-sized internal 
hemorrhoids.  Laboratory tests showed hemoglobin of 19.2 with 
hematocrit of 57.3.  Platelet count was 173,000 and white 
blood cell count was 7.3.  The diagnostic impression was 
uncomplicated hemorrhoids and polycythemia.

Despite these findings, the Board notes that the VA examiner 
indicated the veteran's medical records were not available 
for review.  The Court has ruled that the fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, while the report of examination indicated that the 
veteran did experience soiling of his underclothes, the RO 
stated in the October 1997 rating decision (addressing 
residuals of rectal cancer) that the veteran did not require 
pads and did not soil his underclothes.  Against this 
background, a remand is required.


Generalized Anxiety Disorder and Residuals of Rectal Cancer

The Board notes that the veteran initially filed claims for 
entitlement to increased rating for his service-connected 
generalized anxiety disorder and rectal cancer in 1991.  
Thereafter, by rating decision of February 1994, the RO 
granted an increased (10 percent evaluation) for residuals of 
rectal cancer.  By rating action of October 1997, the RO 
granted increased ratings for the veteran's generalized 
anxiety disorder (70 percent) and residuals of rectal cancer 
(20 percent).  The RO advised the veteran at that time that 
the increased ratings were considered to be a grant of the 
benefits sought on appeal.  However, the Court has held that 
a rating decision issued subsequent to a NOD which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Consequently, the issues of entitlement to increased ratings 
for a generalized anxiety disorder and residuals of rectal 
cancer remain in appellate status and the Board continues to 
have jurisdiction over them.  Appellate review of the claims 
folder, however, reflects that additional development is 
needed prior to a final decision on the veteran's claims for 
increased ratings involving his psychiatric disability and 
residuals of rectal cancer.

With respect to the veteran's psychiatric disability, 
characterized as dysthymic and delusional disorder, the Board 
noted in the June 1997 remand that the rating criteria for 
evaluating mental disorders had changed, effective November 
7, 1996.  In the October 1997 rating decision, the RO granted 
the 70 percent rating for generalized anxiety disorder based 
on the new rating criteria for evaluating mental disorders.  
A 100 percent schedular rating was denied under the new 
rating criteria based on the clinical findings on VA 
examination in August 1997.  However, the Board notes that 
the RO did not consider whether the veteran would be entitled 
to a 100 percent schedular rating for his generalized anxiety 
disorder under the old rating criteria in effect prior to 
November 7, 1996.  However, as noted above, when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply (emphasis added).  Karnas, supra.  Based on the 
fact that the RO did not address the veteran's entitlement to 
a 100 percent schedular rating under the old rating criteria, 
a remand is warranted.

In addition, the Board notes that on VA psychiatric 
examination August 1997, the VA examiner concluded that the 
veteran's psychiatric condition had worsened.  He was noted 
to be moderately depressed and delusional.  The VA examiner 
concluded that the veteran was functioning at a rather low 
level and spends his day at home.  He further indicated that 
the veteran was difficult to get along with and severely 
disabled from his psychiatric disorder.  A Global Assessment 
of Functioning (GAF) score of 50 was provided, consistent 
with serious symptoms, delusional and serious impairment in 
social and occupational functioning.  The Board notes that 
there was insufficient comment by the VA examiner regarding 
the extent of the veteran's social and occupational 
impairment which was due only to his generalized anxiety 
disorder, consistent with what the Court specifically 
required in Massey v. Brown, 7 Vet.App. 204 (1994).  For 
proper evaluation of the veteran's psychiatric disorder under 
the criteria in effect prior to November 7, 1996, the VA 
examination requested below will need to contain all 
information necessary to comply with the Court's precedent 
decision.

In this regard, the Board notes that under the applicable 
criteria in effect prior to November 7, 1996, a 70 percent 
rating is warranted for a psychoneurotic disorder where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).  A 100 percent rating requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally-incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic and explosions of aggressive energy) associated with 
almost all daily activities, resulting in a profound retreat 
from mature behavior.  Id.  In Johnson v. Brown, 7 
Vet.App. 95 (1994), the Court upheld VA's interpretation that 
a 100 percent rating for a psychoneurotic disorder was 
assignable if the disability meets any one of the three 
independent criteria required for a 100 percent rating under 
the 9400 series of Diagnostic Codes.  On remand, the RO 
should consider entitlement to a 100 percent schedular rating 
for the veteran's generalized anxiety disorder consistent 
with the holding of the Court in Johnson, supra.

Similarly, regarding the veteran's residuals of rectal 
cancer, the requisite clinical findings have not been 
obtained for consideration of a rating in excess of the 
currently assigned 20 percent.  The veteran's residuals of 
rectal cancer have been evaluated under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7329 pertaining to 
resection of the large intestine.  When there are slight 
symptoms, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7329 (1999).  When there are 
moderate symptoms, a 20 percent rating is warranted.  Id.  
When severe symptoms are present, objectively supported by 
examination findings, a 40 percent rating is assigned.  Id.

As discussed above, on VA examination in July 1997, the 
veteran indicated that he had occasional bleeding per the 
rectum, primarily after a bowel movement.  He complained of 
itching and occasional pain in the rectum.  The veteran 
indicated that he experienced soiling of his underclothes and 
had between 5 and 10 bowel movements per day which were loose 
and watery.  This change in his bowel movements was noted to 
have started in 1993 following surgery for colon cancer.  The 
veteran denied incontinence but reported having some 
difficulty initiating a bowel movement.  He denied 
dehydration and malnutrition, but reported having been told 
that his blood was "too thick."  The VA examiner did not 
identify any specific residuals of the veteran's rectal 
cancer.  In the absence of clinical findings describing, in 
full, all residuals of the veteran's rectal cancer and the 
severity thereof, the Board is unable to determine whether 
such residuals are moderate or severe in degree.  For this 
reason, a remand is warranted.

Based on the foregoing, the issues of entitlement to 
increased ratings for hemorrhoids, a generalized anxiety 
disorder and residuals of rectal cancer, and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to secondary service connection for a disorder of 
the pancreas are REMANDED to the RO for the following action:

1.  The RO should make a determination as 
to whether the October 1992 statement of 
the veteran constitutes a valid NOD to 
the February 1992 denial of secondary 
service connection for a disorder of the 
pancreas consistent with 38 C.F.R. 
§ 20.201.  If the RO finds a valid NOD 
was submitted, the veteran and his 
representative should be provided with a 
SOC on that issue.

2.  In the event that the RO determines 
the October 1992 statement from the 
veteran was not a valid NOD, the RO 
should re-adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to secondary service 
connection for a disorder of the 
pancreas.  The RO is directed to make a 
decision on this issue based only on 
consideration of 38 C.F.R. § 3.156 and 
the holding in Hodge, supra.

3.  The RO should also contact the 
veteran and ask him whether he has 
received any treatment for his service-
connected hemorrhoids, anxiety disorder, 
or residuals of rectal cancer since 
August 1997, the date of the most recent 
VA examination in the claims folder.  
Based on his response, and with 
appropriate authorizations, the RO should 
obtain a complete copy of all medical 
records pertaining to the above service-
connected disabilities from the 
identified health care provider(s).  All 
records received should be associated 
them with the claims folder.

4.  Following the receipt of the above 
evidence, if any, the veteran should be 
scheduled for comprehensive VA 
examinations to determine the current 
severity of his service-connected 
hemorrhoids, generalized anxiety disorder 
and residuals of rectal cancer.  All 
indicated testing should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to each examiner for review 
prior to the examination and he/she 
should indicate that a review of the 
claims folder was accomplished.

On rectal examination, the VA examiner 
should specifically comment as to whether 
the veteran's hemorrhoids are mild or 
moderate; large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
or manifested by persistent bleeding and 
with secondary anemia, or with fissures.

With respect to the veteran's residuals 
of rectal cancer, the VA examiner should 
specifically identify all demonstrated 
residuals of rectal cancer and express a 
medical opinion as to whether those 
residuals are shown to be moderate or 
severe, objectively supported by 
examination findings.  A complete 
rationale should be provided for all 
opinions expressed.

On psychiatric examination, the VA 
examiner should comment with specificity 
regarding the severity of the veteran's 
service-connected generalized anxiety 
disorder.  For purposes of obtaining data 
to determine entitlement to a 100 percent 
schedular rating under the pre-November 
1996 criteria, the VA examiner must 
comment as to the degree to which the 
psychiatric symptoms attributable to the 
service-connected generalized anxiety 
disorder affect the veteran's ability to 
establish and maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which those psychiatric symptoms result 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  See Massey, 
supra.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims for increased 
ratings for hemorrhoids, generalized 
anxiety disorder and residuals of rectal 
cancer.

If any determination remains adverse to the veteran, both he 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The veteran and his 
representative should be given the opportunity to respond to 
the SSOC.  The veteran need take no further action until he 
is informed, but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

 



